DETAILED ACTION
This correspondence is in response to the communications received February 5, 2021.  Claims 2-21 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Applicant’s arguments have been considered and are convincing.  The 112(a) scope of enablement rejections have been withdrawn.


Analysis of the claims
The term “microelectronic component” is understood to mean that microelectronic circuitry are present in the component.  An inert semiconductor material “lid” or “cap” would not suffice to meet this limitation.  Further the term “outside” is widely held to mean “external side or surface of something”, so the channel could not be merely be outside of the boundaries of the microelectronic component, but outside of the structure formed of the first microelectronic component and the second microelectronic component and at the bond joint.  Finally, the term “channel” is widely held to mean, “a long gutter, groove or furrow”.  So the channel could not be 

    PNG
    media_image1.png
    316
    522
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 8, 10-14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US 2011/0156242) in view of Zhang et al. (US 2017/0081181).
 
Regarding claim 2, the prior art of Sakaguchi discloses in Fig. 4A-5B, a method of forming a microelectronic assembly (¶ 0008, “method of manufacturing a semiconductor package…mounted with a MEMS element”), the method comprising:

bonding a first bonding surface (location of 19b) of a first component (10, described as being ¶ 0032, “silicon wafer 10”) to a second bonding surface (lower surface region of 18, where 19b meets 18) of a second microelectronic component (18, ¶ 0044, “MEMS element wafer 18”, the actual MEMS device is designated element 20, see ¶ 0069) along a bond joint (joint where 19b meets 18, and can be seen in plan view in Fig. 5B, where 19b is a ring element in contact with 18);

after the bonding, forming a channel (35, ¶ 0066, “grooves 35”) from an outside surface of the first component (grooves 35 are created from the lower outer surface of 10) to at least the bond joint (35 coincides with the region noted where 19b meets the lower surface of 18), the outside surface opposite the first bonding surface (the lower surface of 10 is the opposing surface of the upper surface of 10); and

forming a seal (36, ¶ 0069, “metal plating 36 … The area in which the MEMS element 20 is housed can be sealed hermetically against the outside without fail by this metal plating”) in the channel (36 plated upon the inner surface of 35) that extends from the outside surface to at least the bond joint (36 extends from the lower surface of 10 to inside 35 to the noted bond joint of the region where 19b and lower surface of 18 meet).



The prior art of Zhang discloses in Figs. 1A-4,
a first component is a first microelectronic component (104, “CMOS substrate 104”, ¶ 0022, where it is understood that “CMOS” signifies “Integrated Circuit (IC) substrate may refer to a silicon substrate with electrical circuits, typically CMOS circuits”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a first component is a first microelectronic component,

in the invention or system of Sakaguchi as taught by Zhang, for the purpose of providing additional circuitry to electrically operate and process signals from the MEMS devices contained within the MEMS substrate.

Regarding claim 11, the prior art of Sakaguchi discloses in Fig. 4A-5B, a microelectronic assembly (¶ 0008, “a semiconductor package…mounted with a MEMS element”) comprising: 

a first component (10, described as being ¶ 0032, “silicon wafer 10”) having a first bonding surface (location of 19b);

a second microelectronic component (18, ¶ 0044, “MEMS element wafer 18”, the actual MEMS device is designated element 20, see ¶ 0069) having a second bonding surface (lower surface region of 18, where 19b meets 18), the first and second bonding surfaces bonded along a bond joint (joint where 19b meets 18, and can be seen in plan view in Fig. 5B, where 19b is a ring element in contact with 18);

a channel (35, ¶ 0066, “grooves 35”) extending from an outside surface of the first microelectronic component to at least the bond joint (grooves 35 are created from the lower outer surface of 10 and extend to noted joint where 19b and lower surface of 18/20 meets at 19b), the outside surface opposite the first bonding surface (lower surface of 10 is the outside surface and opposed to the upper surface of 10); and

a seal (36, ¶ 0069, “metal plating 36 … The area in which the MEMS element 20 is housed can be sealed hermetically against the outside without fail by this metal plating”) disposed in the channel (36 formed in 35) and that extends from the outside surface to at least the 

Sakaguchi does not disclose wherein the first component is a microelectronic component.  It is noted that the term “microelectronic component” is understood to mean that microelectronic circuitry are present in the component.  An inert semiconductor material “lid” or “cap” would not suffice to meet this limitation.  Sakaguchi at best describes the element 10 component as a substrate and silicon, no mention is made with regard to element 10 containing microelectronic circuitry.

The prior art of Zhang discloses in Figs. 1A-4,
a first component is a first microelectronic component (104, “CMOS substrate 104”, ¶ 0022, where it is understood that “CMOS” signifies “Integrated Circuit (IC) substrate may refer to a silicon substrate with electrical circuits, typically CMOS circuits”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a first component is a first microelectronic component,



Regarding claims 3 and 12, Sakaguchi et al. disclose the method of Claim 2 or 11, wherein forming the channel comprises forming the channel to cross the bond joint, the seal crossing the bond joint (36 in 35 vertically passes the bond joint where 19b and lower surface of 18/20 meet).

Regarding claims 4 and 13, Sakaguchi et al. disclose the method of Claim 2 or 11, further comprising providing a cavity between the first and second microelectronic components (space inside the joint where a space between lower surface of 18/20 and upper surface of 10).

Regarding claims 5 and 14, Sakaguchi et al. disclose the method of Claim 4 or 13, wherein forming the channel comprises forming the channel to fully surround the cavity (36, ¶ 0069, “metal plating 36 … The area in which the MEMS element 20 is housed can be sealed hermetically against the outside without fail by this metal plating”).

Regarding claims 7 and 16, Sakaguchi et al. disclose the method of Claim 2 or 11, wherein one of the first and second microelectronic components comprises a die with a cavity (space inside the joint where a space between lower surface of 18/20 and upper surface of 10), and the other of the first and second microelectronic components comprises a microelectromechanical systems (MEMS) die (18/20, ¶ 0044).

Regarding claim 8, Sakaguchi et al. disclose the method of Claim 2, further comprising, after the bonding, mounting the second microelectronic component to a third microelectronic component (bonding occurs in Fig. 4B, where 10 connects to 18/20 by way of noted joint of 19b and lower surface of 18/20, then a third microelectronic component 24 is bonded to the second microelectronic component 18/20).

Regarding claim 10, Sakaguchi et al. disclose the method of Claim 2, wherein forming the channel comprises exposing a metallic feature on or in the second microelectronic component (19b which meets lower surface of 18/20, where 19b are “metal bonding materials 19b”, ¶ 0056), and
wherein forming the seal comprises contacting the seal (36) with the metallic feature (36 contacts 19b in 35) on or in the second microelectronic component (36 and 19b are both on 18/20).

Regarding claim 18, Sakaguchi et al. disclose the microelectronic assembly of Claim 11, wherein the channel extends (35) from the outside surface of the first microelectronic component (lower surface of 10) to a conductor (19b) in the second microelectronic component (19b on lower surface of 18/20).

Regarding claim 19, Sakaguchi et al. disclose the microelectronic assembly of Claim 18, wherein the seal contacts the conductor in the second microelectronic component (36 contacts 19b in 35).

Regarding claim 20, Sakaguchi et al. disclose the microelectronic assembly of claim 11, wherein the seal (36) comprises a metal (¶ 0069).

Regarding claim 21, Sakaguchi et al. disclose the microelectronic assembly of claim 20, wherein the metal fills the channel (36 fills 35).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US 2011/0156242) in view of Zhang et al. (US 2017/0081181) in view of Liu et al. (US 9,834,435) in view of Renard et al. (US 2012/0267730).

Regarding claim 6 and 15, Sakaguchi et al. disclose the method of Claim 2 or 11, however they do not disclose,
wherein the bonding comprises directly bonding an insulating surface of the first bonding surface to an insulating surface of the second bonding surface without an adhesive.

Liu discloses in Fig. 1A-2, wherein the bonding comprises directly bonding an insulating surface of the first bonding surface to an insulating surface of the second bonding surface without an adhesive (column 6, lines 12-24, where it is discussed that 180 is directly bonded to 130).



wherein the bonding comprises directly bonding a surface of the first bonding surface to a surface of the second bonding surface without an adhesive,

in the invention or system of Sakaguchi et al. as taught by Liu, for the purpose of creating a strong bond between the device and cap substrates.

Liu discloses direct bonding as detailed above, but does not disclose “directly bonding an insulating surface of the first bonding surface to an insulating surface of the second bonding surface”.

Renard discloses this in ¶ 0059.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

directly bonding an insulating surface of the first bonding surface to an insulating surface of the second bonding surface,

.


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US 2011/0156242) in view of Zhang et al. (US 2017/0081181) in view of Liu et al. (US 9,834,435).

Regarding claims 9 and 17, Sakaguchi et al. disclose the method of Claim 8 or 16, 
wherein the second microelectronic component (18/20) comprises a microelectromechanical systems (MEMS) die (¶ 0048), 

however it is unclear if Sakaguchi discloses, 

the third microelectronic component (this would be the layer 24 of Sakaguchi in Fig. 4F, for example) comprises a logic die, the MEMS die mounted to the logic die.

Liu discloses wherein the third microelectronic component (100) comprises a logic die, the MEMS die mounted to the logic die (column 2, line 33-41).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

the third microelectronic component comprises a logic die, the MEMS die mounted to the logic die,

in the invention or system of Sakaguchi as taught by Liu, for the purpose of providing further functionality for the device assembly by including further devices to support and add to the capability of the overall assembly.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893